         Case 1:19-cv-05451-AT-KHP Document 95 Filed 10/06/20 Page 1 of 1




                                                                                     10/06/2020


                                      THE CITY OF NEW YORK
JAMES E. JOHNSON                    LAW DEPARTMENT                                    CAROLYN E. KRUK
Corporation Counsel                      100 CHURCH STREET                             Cell: (646) 939-7631
                                         NEW YORK, NY 10007                             ckruk@law.nyc.gov



                                                               October 5, 2020
By ECF

Magistrate Judge Katharine Parker
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                          10/6/2020
                 Re: L.V. et ano. v. New York City Department of Education,
                     19-CV-05451 (AT)(KHP)

Dear Magistrate Judge Parker:

                I represent the New York City Department of Education in the above referenced
matter. Consistent with Your Honor’s direction during the parties’ October 1, 2020 case
conference, I submit a proposed order for Your Honor’s view and consideration. The proposed
order directs the disclosure of J.V.2’s records held by numerous individuals, institutions and/or
agencies, including academic records, assessments and evaluations and other communications
concerning J.V.2 and his family.

                I request permission to file the proposed order in redacted form because the
proposed order identifies the minor student’s full name and date of birth, as well as the minor
student’s parent’s full name. In compliance with Federal Rule of Civil Procedure 5.2, I would
apply redactions so that the minor student is identified by his initials alone, as it is in the caption
in the complaint, and also redact the minor student’s month and date of birth. In order to protect
the identify of the minor student, I further request permission to redact the parent’s name so that
only her initials are visible.

                                                               Respectfully,

                                                               s/
                                                               Carolyn Kruk

Encl.
cc. Plaintiffs’ counsel (by ECF)
